Opinion of the Court by
Judge Hardin:
The only question in this case, is whether the demurrer of the defendant to the plaintiff’s petition was properly sustained.
The allegations of the petition being taken as confessed on demurrer, it seems to us, if they were true, they were sufficient to entitle the plaintiff to relief. The petition discloses a sufficient defense to the action at law as existing when it is alleged, the defendant who was plaintiff in the first suit, by false and fraudulent promises, representations and assurances, induced the plaintiff to forego putting in his. defense. The averments of the petition sufficiently explain the subsequent failure of the plaintiff to defend the action against him and show why he did not and might not reasonably have discovered that the defendant had in violation of his agreement taken judgment against him.
Wherefore the judgment is reversed and the cause remanded with directions to overrule the said demurrer and for further proceedings consistent with this opinion.